Citation Nr: 0126583	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-07 795	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
October 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision by the RO which denied the appellant's 
(veteran's widow) application to reopen the claim of service 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  In an April 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  

2.  Additional evidence submitted since the April 1999 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
since the final April 1999 Board decision, and thus her claim 
for service connection for the cause of the veteran's death 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active military service from October 1956 to 
October 1976.  His service medical records show that he was 
treated for a back disability.  The records are negative for 
any complaints, diagnosis, or treatment for cancer.  
Moreover, there are no medical records showing that the 
veteran was diagnosed as having cancer within one year of his 
service discharge.

In November 1976, the veteran filed a claim of service 
connection for a back disorder.

In a March 1977 rating decision, the RO awarded service 
connection for a low back disorder with arthritis and for 
right fifth metacarpal fracture residuals.  In a July 1977 
rating decision, the back disability was re-characterized as 
herniated nucleus pulposus at L5-S1, with arthritis.  This 
was the veteran's only service-connected disability.

In an April 1989 statement, the veteran indicated that he was 
hospitalized at Holzer Medical Clinic (Holzer) and diagnoses 
included cancer of the bones.  He claimed that his bone 
cancer was related to service.

In June 1989, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  In support 
of her claim, she submitted a copy of the veteran's death 
certificate.  The death certificate shows that the veteran 
died on June 13, 1989.  The immediate cause of death was 
metastatic colon carcinoma.  The approximate interval between 
the date of onset and death was years.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause was pulmonary embolism and pneumonia. 

In June 1989, medical reports covering the period of 1987 to 
1989 were received. Several of the reports pertained to 
treatment for the veteran's cancer.  Diagnoses during this 
time included carcinoma of the colon, abdominal pain 
secondary to status post adjuvant chemotherapy, history of 
colon cancer with erosion into the small bowel, status post 
colon resection, and rule out metastatic disease, colon 
cancer and bony lesions consistent with metastatic disease 
with unknown primary.  A January 1989 admission notes shows a 
primary diagnosis of metastatic colon carcinoma to diffuse 
skeletal regions.  The veteran subsequently underwent 
extensive medical treatment at Holzer, including a March 1989 
admission for complaints of severe back and abdominal pain, 
and ascites.  Discharge diagnoses by Carol M. Sholtis, M.D., 
included intractable abdominal and back pain, requiring 
continuous infusion of pain medicine secondary to recurrent 
metastatic colon cancer of the bones and intra-abdominal 
region.  

In August 1989, the RO denied service connection for the 
cause of the veteran's death.  The RO noted that, at the time 
of the veteran's death, service connection was in effect for 
herniated nucleus pulposus at L5-S1, with arthritis, and 
right fifth metacarpal fracture residuals.  The RO concluded 
that the evidence did not demonstrate that a digestive tract 
malignancy was manifested in service or to a compensable 
degree during a presumptive period after service.  The RO 
further noted that the evidence did not show that the 
service-connected low back disorder caused digestive tract 
malignancy or that treatment of the back disorder materially 
interfered with or hastened the veteran's death.

In August 1989, the RO received an August 1988 report of a 
magnetic resonance imaging (MRI) study of the veteran's 
lumbosacral spine.  M. Brogan, M.D. and R. McGhee, M.D. 
concluded that areas of abnormal signal in the L1-S2 
vertebral bodies were suspicious for metastatic disease in a 
patient with the veteran's history of colon carcinoma.

In October 1994, the appellant requested that the claim of 
service connection for the cause of the veteran's death be 
reopened.  In April 1995, the RO denied the appellant's 
request to reopen the claim of service connection for the 
cause of the veteran's death.

In July 1995, the veteran filed another claim of service 
connection for the cause of the veteran's death.  In support 
of her claim she submitted duplicate medical records 
regarding treatment for the veteran's service-connected back.  
Also received was another copy of the veteran's death 
certificate.

At an August 1995 hearing, the appellant asserted that the 
veteran's service-connected low back disability contributed 
to the spread of his carcinoma and hastened his death.  She 
stated that Dr. Mark Walker, a physician at Holzer, explained 
to her that cancer would spread to the weakest part of the 
body.  She related that cancer later spread to the veteran's 
back, which was injured in service.

In an October 1997 remand, the Board noted that terminal 
hospital records of the veteran's treatment at Holzer were 
not included in the claims folder.  Additionally, the Board 
noted that although the veteran had active service from 1956 
to 1976, the evidence did not include medical records dating 
from 1956 to 1965.

Following the remand, additional medical records covering the 
period of 1987 to 1989 were associated with the claims 
folder.  The records show that the veteran was treated for 
back pain.  The records also include numerous diagnostic 
studies such as bone scans, X-ray studies, CT scans, etc.  
These tests were performed in connection with the veteran's 
back disorder and cancer.  In an October 1997 statement, the 
appellant once again stated the Dr. Walker told her that the 
veteran's cancer would travel from the colon to the weakest 
part of his body.  She stated that she told Dr. Walker that 
the veteran injured his back in service.  

The Board observes that the RO forwarded letters to several 
physicians who treated the veteran, including Drs. Walker and 
Sholtis, requesting that the health care providers forward 
information regarding the veteran's medical treatment.

No response to the RO letter by Dr. Sholtis is of record.  In 
a November 1997 statement, Dr. Walker indicated that the 
veteran's diagnosis was metastatic carcinoma of the colon 
with bone metastases.  He added that, in October 1988, a bone 
scan showed new areas of metastasis in the thoracic spine and 
skull.  Dr. Walker opined that this might have been due to 
the original lesion, which was colon carcinoma.

In a November 1997 notice, the National Personnel Records 
Center informed the RO that no additional service medical 
records of the veteran were available.

In December 1997, the RO received records of medical 
treatment reports from Holzer clinic dating from June 1987 to 
May 1989.  Reports during this time show that the veteran was 
treated for back pain and cancer which eventually 
metastasized. 
A June 1989 Holzer discharge (death) summary noted that the 
veteran was admitted with pneumonia.  He also had an ill 
feeling all over, with vague, anterior chest pain, a cough 
and shortness of breath.  Death diagnoses included metastatic 
colon carcinoma to the lymph nodes, bones and probable intra- 
abdominal, pulmonary embolism, severe pain secondary to 
metastatic colon carcinoma, and pneumonia.

In April 1999, the Board denied the claim of service 
connection for the cause of the veteran's death.  The Board 
determined that the veteran had not submitted new and 
material evidence to reopen the claim.

In November 2000, the appellant requested that the claim of 
service connection for the cause of the veteran's death be 
reopened.

In December 2000, the RO received a copy of an application 
which showed that a request for a Social Security 
Administrative hearing had been made.  The request was dated 
in February 1990.  The claimant was listed as the veteran.  
An "X" designated the signature of the claimant.  It was 
indicated that the claim was for supplemental security income 
(SSI) which was based on age only.  The application noted 
that the veteran had extreme pain prior to surgery for colon 
cancer on June 9, 1987.  It was also reported that the 
veteran had chemotherapy treatments following surgery and 
that he had side effects to such treatment.  It was further 
reported that the veteran's cancer had spread to other areas 
and that he died in June 1989.


II.  Analysis

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen her claim for service 
connection for the cause of the veteran's death was received 
in November 2000, which is well in advance of August 29, 
2001, the implementing and amended regulations, as noted 
above, do not apply for the purpose of determining whether 
the veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas v. 
Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's November 2000 request to reopen her claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed February 2001 
rating action, and were provided a Statement of the Case in 
August 2001.  These documents provided notification of the 
information and medical evidence necessary to reopen the 
claim.  Moreover, the appellant was also notified of the 
evidence necessary to substantiate her claim in an August 
2001 letter from the RO.  Therefore, the Board concludes that 
the appellant has been advised of the evidence necessary to 
reopen her claim, and the liberalizing law, while not 
specifically cited, has been essentially considered.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service incurrence will be presumed for a malignant tumor 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board's April 1999 decision which denied the veteran's 
request to reopen the claim of service connection for the 
cause of the veteran's death is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  To 
reopen the claim, the claimant must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the Board denied the appellant's application to reopen 
the claim of service connection in April 1999, it determined 
that the appellant had not submitted new and material 
evidence to reopen the claim of service connection for the 
cause of the veteran's death.  The Board found that the 
additional evidence submitted did not provide a medical nexus 
between the veteran's cause of death (metastatic colon 
carcinoma) and his service or service-connected back 
disorder.  The Board observes that the only evidence 
submitted since the April 1999 Board decision consist of a 
request for an administrative hearing from a Social Security 
law judge.  The evidence is new in that it was not of record 
at the time of the April 1999 Board decision.  However, the 
evidence is not material as it does not provide a medical 
nexus between the veteran's cause of death (cancer) to 
service or to a service-connected disability.  All the 
evidence shows is that a hearing was requested and that the 
veteran was treated for and died of cancer.  The fact that an 
administrative hearing was requested for the purpose of SSI 
age based benefits is of no significance in the adjudication 
of whether the appellant has submitted new and material 
evidence to reopen the claim of service connection for the 
cause of the veteran's death.  Furthermore, evidence on file 
prior to the April 1999 Board decision already showed that 
the veteran was treated for cancer and that such disease led 
to his demise.  Consequently, the application for a hearing 
by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Given the foregoing, the Board must conclude that 
new and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.



ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

